DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 10/14/2020.  The 35 USC 112 rejections have been withdrawn. Claims 1-11 remain pending for consideration on the merits.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 was filed after the mailing date of the nonfinal action on 7/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-35 directed to an invention non-elected without traverse.  Accordingly, claims 12-35 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "a natural gas liquid recovery system comprising…the cold box configured to transfer heat from a plurality of hot process streams in the natural gas liquid recovery system to a plurality of cold process streams  in the natural gas liquid recovery system, the plurality of hot process streams comprising: a feed gas; a first chill down liquid from a first chill down separator of the natural gas liquid recovery system; a dehydrated first chill down vapor from one or more feed gas dehydrators of the natural gas liquid recovery system; a second chill down liquid from a second chill down separator of the natural gas liquid recovery system; a second chill down vapor from the second chill down separator; and a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system, and the plurality of cold process streams comprising: an overhead low pressure residue gas from a de-methanizer column of the natural gas liquid recovery system; a de-methanizer reboiler feed from the de-methanizer column; a first side draw from the de-methanizer column; a second side draw from the de-methanizer column; a third side draw from the de-methanizer column; and a de-methanizer bottoms from the de-methanizer column." 

Conventional wisdom in the art suggests a heat exchanger (i.e. cold box) that transfer heat between a single process stream.   Therefore the structure set forth in the claims goes against conventional wisdom by having the cold box configured to transfer heat from a plurality of hot process streams in the natural gas liquid recovery system to a plurality of cold process streams  in the natural gas liquid recovery system, the plurality of hot process streams comprising: a feed gas; a first chill down liquid from a first chill down separator of the natural gas liquid recovery system; a dehydrated first chill down vapor from one or more feed gas dehydrators of the natural gas liquid recovery system; a second chill down liquid from a second chill down separator of the natural gas liquid recovery system; a second chill down vapor from the second chill down separator; and a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system, and the plurality of cold process streams comprising: an overhead low pressure residue gas from a de-methanizer column of the natural gas liquid recovery system; a de-methanizer reboiler feed from the de-methanizer column; a first side draw from the de-methanizer column; a second side draw from the de-methanizer column; a third side draw from the de-methanizer column; and a de-methanizer bottoms from the de-methanizer column.  Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent amended claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.